Opinion by
Keefe, J.
It was stipulated that certain of the cheese in question is similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269. An allowance of 2)4 percent was therefore made to compensate for the foreign substances. An allowance of 1 percent was vnade in the weight of cheese stipulated to be similar in all material respects to the Reggiano cheese the subject of Scaramelli v. United States, supra. The protests were therefore sustained to this extent.